DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 01/31/2022 has been entered.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 2 and 4 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 2 recites the limitation "the inclined edge of the second surface" in line 2.  There is insufficient antecedent basis for this limitation in the claim.  In view of Applicant’s amendment to claim 1, it is suggested that this limitation be deleted.
In claim 4, lines 3-5, the limitation “the second area is not overlapping the first area, is arranged on the second area, and is at least one of an adhesive, cerium dioxide (CeO2), diamond, silicon carbide (SiC), and an ionic component of a surfactant” renders the claim indefinite because it is unclear how the second area can be arranged on itself (i.e., “the second area…is arranged on the second area”).  To overcome the rejection, the following amendment is suggested: the second area is not overlapping the first area, 2), diamond, silicon carbide (SiC), and an ionic component of a surfactant is arranged on the second area.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1, 21 and 22 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Zhang et al. (US 2021/0343758 A1).
Applicant cannot rely upon the certified copy of the foreign priority application to overcome this rejection because a certified English translation of said application has not been made of record in accordance with 37 CFR 1.55. See MPEP §§ 215 and 216.
Regarding claim 1, Zhang discloses in Fig. 1 and related text a display panel ([0044], lines 1-2 and [0047], lines 2-4) comprising: 

a display unit 10 including an organic light-emitting device arranged on the first surface of the substrate ([0047], line 6); and 
a thin-film encapsulation layer 11 arranged on the display unit to shield the display unit ([0047], lines 6-7), 
wherein an edge C between the first surface and the third surface is inclined with respect to the first surface ([0046], lines 1-14), 
wherein the display unit is between the thin-film encapsulation layer and the substrate, 
wherein the substrate includes a first area (i.e., an area to the left of the right side surface of the thin-film encapsulation layer 11) on which the display unit and the thin-film encapsulation layer are arranged, and a second area (i.e., an area to the right of the right side surface of the thin-film encapsulation layer 11) including the third surface, a portion of the first surface, and the edge between the first surface and the third surface, and 
wherein the display unit and the thin-film encapsulation layer are not arranged on the second area.
Regarding claim 21, Zhang discloses in Fig. 10 and related text a display panel ([0080], lines 1-3 and [0084], lines 2-4) comprising: 

a display unit 10 including an organic light-emitting device arranged on the first surface of the substrate ([0084], line 6); and 
a thin-film encapsulation layer 11 arranged on the display unit to shield the display unit ([0084], lines 6-7), 
wherein the first surface comprises a chamfered edge C (C1/C2) adjacent to the third surface ([0082], lines 1-3 and [0095]-[0098]), 
wherein the display unit is between the thin-film encapsulation layer and the substrate, 
wherein the substrate includes a first area (i.e., an area to the left of the right side surface of the thin-film encapsulation layer 11) on which the display unit and the thin-film encapsulation layer are arranged, and a second area (i.e., an area to the right of the right side surface of the thin-film encapsulation layer 11) including the third surface, a portion of the first surface, and the chamfered edge adjacent to the third surface, and 
wherein the display unit and the thin-film encapsulation layer are not arranged on the second area.
Regarding claim 22, Zhang shows the display unit is in direct contact with the substrate (Fig. 10).
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 2, as best understood, is rejected under 35 U.S.C. 103 as being unpatentable over Zhang et al. (US 2021/0343758 A1) in view of Mase (US 2013/0059500 A1).
Regarding claim 2, Zhang discloses substantially the entire claimed invention, as applied to claim 1 above.
Zhang does not expressly disclose a distance from a starting point of the inclined edge of the first surface or the inclined edge of the second surface to the third surface of the substrate is 5µm or greater.
Mase teaches in Fig. 2A and related text a distance Wp from a starting point of the inclined edge 15 ([0043], lines 10-11) of the first surface 13 ([0046], line 2) or the inclined edge of the second surface to the third surface 12 ([0041], line 10) of the substrate 10 ([0027], line 5) is 5µm or greater ([0043], lines 7-15).
Zhang and Mase are analogous art because they both are directed to flat panel displays (see Mase: [0007]) and one of ordinary skill in the art would have had a reasonable expectation of success to modify Zhang with the specified features of Mase because they are from the same field of endeavor.
e.g., a glass substrate) to prevent chipping and/or cracking from the at least one edge and to increase the bending strength of the substrate (Mase: [0005]-[0006]), and also to process the at least one edge finely with high accuracy for flat display applications (Mase: [0007]) and without the need for a cleaning step after the chamfering process (Mase: [0024]).
Response to Arguments
Applicant’s arguments with respect to claim(s) 1-5, 21 and 22 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
Allowable Subject Matter
Claims 3 and 5 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter: US 2007/0241674 A1 (“Chao”) teaches in Fig. 2 and related text a protection unit 230 ([0025], lines 1-4) arranged on the thin-film encapsulation layer 220 ([0024], lines 1-2 and 8-9) to shield the thin film encapsulation layer.  However, because Chao .
Claim 4 would be allowable by virtue of its dependence from claim 3 if rewritten to overcome the rejection under 35 U.S.C. 112(b) set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.  Reference A (US 2021/0201818 A1) is cited as being related to a display panel and a method of manufacturing the same.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PETER M ALBRECHT whose telephone number is (571)272-7813. The examiner can normally be reached Mon-Fri 9:30-5:30 (CT).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Lynne Gurley can be reached on (571) 272-1670. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.






/PETER M ALBRECHT/Examiner, Art Unit 2811